In re Jason, Alonzo; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 391-437; to the Court of Appeal, Fourth Circuit, No. 2013-K-0939.
Writ granted for the sole purpose of transferring the matter to the district court. If the district court cannot now locate its prior ruling of November 16, 2012, on relator’s motion filed in November 2011, it is ordered to review and issue a new ruling on that motion. The district court is directed to provide relator, the district attorney, this Court, and the court of appeal with a copy of its ruling within 30 days of the date of this order.